Citation Nr: 1637315	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  07-14 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased evaluation for asbestosis currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1958 to July 1962, and August 1962 to July 1968.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from January 2006 and October 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  This claim was previously remanded by the Board in August 2015 for additional adjudication. 

In an April 2007 VA Form 9, Appeal to the Board, the Veteran requested a Travel Board hearing.  In a July 2015 statement, the Veteran, through his representative, withdrew his hearing request. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. From April 12, 2005 to July 28, 2009, the Veteran's Forced Vital Capacity (FVC) was more than 50-percent predicted and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) was more than 40-percent predicted.

2. From July 29, 2009 to April 19, 2011, the Veteran's maximum exercise capacity was less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation.

3. From April 20, 2011 to March 10, 2015, the Veteran's FVC was more than 50-percent predicted and DLCO is more than 40-percent predicted.

4. From March 11, 2015, the Veteran's DLCO is less than 40-percent predicted. 


CONCLUSIONS OF LAW

1. From April 12, 2005 to July 28, 2009, the criteria for a disability rating in excess of 60 percent for asbestosis are not met or approximated. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.97, Diagnostic Code 6833.

2. From July 29, 2009 to April 19, 2011, the criteria for a 100 percent disability rating for asbestosis are met or approximated. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.97, Diagnostic Code 6833.

3. From April 20, 2011 to March 10, 2015, the criteria for a disability rating in excess of 60 percent for asbestosis are not met or approximated. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.97, Diagnostic Code 6833.

4. From March 11, 2015, the criteria for a 100 percent disability rating for asbestosis are met or approximated. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic Code 6833.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran is service connected for asbestosis which has been assigned a 60 percent rating since September 23, 2003.  He filed a claim of entitlement to an increased rating in April 2005. The Veteran was assigned a total disability evaluation based on individual unemployability due to service connected disorders effective April 12, 2005, and effective October 1, 2012 he was assigned a 100 percent schedular rating.  He has also been granted entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) since May 28, 2009.

Disability evaluations are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R., Part 4; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability. See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994). 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. As such, the Board will consider whether staged ratings are appropriate to the pending appeal.

The Veteran's asbestosis is currently assigned a 60 percent disability evaluation.  The only higher disability evaluation for this disability is 100 percent.  In order to warrant a 100 percent disability rating, the Veteran must demonstrate evidence that his:

Forced Vital Capacity (FVC) is less than 50-percent predicted, or; 

Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DCLO/SB) is less than 40-percent predicted, or;

Maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or where there is evidence that the appellant suffers from 

Cor pulmonale, pulmonary hypertension, or when he requires outpatient oxygen therapy.

The Veteran's was afforded a May 27, 2005 VA medical examination, which showed a FVC of 62 percent of that predicted.  There was no evidence of cor pulmonale or pulmonary hypertension.  

The Veteran's March 7, 2006 VA treatment records showed a FVC of 68 percent of that predicted and a DLCO of 80 percent of that predicted.  The Veteran's May 7, 2007 VA treatment records showed a FVC of 78 percent of that predicted and a DLCO of 87 percent of that predicted.  His August 6, 2007 private treatment record showed a FVC of 55 percent of that predicted. 

The Veteran's July 8, 2009 VA treatment records showed a FVC of 88 predicted that predicted and a DLCO of 68 percent of that predicted.  Given these findings at no time between the date of the appellant's claim and July 28, 2009 did the Veteran meet or approximate the criteria for a 100 percent disability rating. 

The Veteran's July 29, 2009 VA treatment records show maximum oxygen uptake of 10.4 ml/min/kg.  This treatment record shows that the Veteran meets the criteria for a 100 percent disability rating. 

The Veteran's April 20, 2011 VA treatment records show a FVC of 64 percent of that predicted and a DLCO of 72 percent of that predicted. The Veteran did not meet the criteria for a 100 percent disability rating during this time period. 

The Veteran's March 11, 2015 VA treatment records show FVC of 53 percent of that predicted and DLCO of 28 percent predicted. 

The Veteran was afforded a VA medical examination in December 2015.  He did not require outpatient oxygen treatment.  He did not have cor pulmonale or pulmonary hypertension.  While it is unfortunate that the appellant was unable to perform pulmonary function testing at that study, there is no evidence that this impact of respiratory disorder decreased.  Hence, the Board will resolve reasonable doubt and find that since March 11, 2015 the Veteran meets the criteria for a 100 percent disability rating.


ORDER

From April 12, 2005 to July 28, 2009, entitlement to a disability rating in excess of 60 percent for asbestosis is denied.

From July 29, 2009 to April 19, 2011, entitlement to a 100 percent disability rating for asbestosis is granted subject to the laws and regulations governing the award of monetary benefits. 

From April 20, 2011 to March 10, 2015, entitlement to a disability rating in excess of 60 percent is denied. 

From March 11, 2015, entitlement to a 100 percent disability rating for asbestosis is granted subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


